IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA
SUSAN FAITH
MARGARETTEN,                        NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-4424

FLAGSTAR BANK, FSB,

      Appellee.


_____________________________/

Opinion filed March 8, 2017.

An appeal from the Circuit Court for Walton County.
Thomas R. Santurri, Judge.

Nicholas A. Vidoni, Watson, Soileau, DeLeo, Burgett & Pickles, P.A., Cocoa, for
Appellant.

Andrew P. Marcus, GrayRobinson, P.A., Fort Lauderdale, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, WETHERELL, and JAY, JJ., CONCUR.